Citation Nr: 0414574	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-24 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple joint 
arthritis, including rheumatoid arthritis.  

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for Reiter's syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a October 2001 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in November 2003.  


FINDINGS OF FACT

1.  Service connection for rheumatoid arthritis and Reiter's 
syndrome was last denied by the RO in an unappealed March 
1993 rating action.

2.  Since the March 1993 decision denying service connection 
for rheumatoid arthritis and Reiter's syndrome, the 
additional evidence, not previously considered, relates to an 
unestablished fact necessary to substantiate the claim and is 
so significant that it must be considered in evaluating the 
claim.


CONCLUSION OF LAW

The additional evidence submitted subsequent to the March 
1993 decision of the RO, which denied service connection for 
rheumatoid arthritis and Reiter's syndrome, is new and 
material; thus, the claim for service connection for these 
disabilities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Finally, VA is to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 C.F.R. § 3.159(b).

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case that was furnished in July 2003 and 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  In addition, the veteran was 
furnished a letter in June 2001 that provided notification of 
the information and medical evidence necessary to 
substantiate this claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim, and is hereby requested to 
provide any evidence in his possession that pertains to the 
claim.  Re-adjudication of the underlying claims on their 
merits is expected following the development specified in the 
REMAND, satisfying the timing requirement of the VA notice 
letters.  

Service connection for rheumatoid arthritis was previously 
denied by the RO in rating decisions dated in August 1986 and 
March 1993.  The last final decision on any basis is the 
starting point for the "new and material" analysis.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  Service connection for 
Reiter's syndrome was denied by the RO in a March 1993 
decision.  The veteran did not appeal these determinations.  
In such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The definition of new and material evidence has also changed, 
but only for claims filed on or after August 29, 2001; this 
appeal is not affected.  38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Evidence of record at the time of the March 1993 rating 
decision included the service medical records that showed 
complaints of joint pain and a VA examination, dated in June 
1986 that raised the possibility of rheumatoid arthritis, 
without a confirmed diagnosis.  Additional records included 
VA outpatient treatment reports, dated from 1990 to 1992, 
which showed Reiter's syndrome, with mechanical pain, and 
possible rheumatoid arthritis.  

Evidence of record submitted in conjunction with the 
veteran's application to reopen his claim for service 
connection includes VA treatment records, dated in 2000 and 
2001 that included diagnoses of Reiter's syndrome and a 
December 2002 medical opinion from a VA physician that shows 
that the veteran's right ankle disorder, for which service 
connection has been established, could have been an early 
precursor to the development of Reiter's syndrome.  Later 
evaluations, performed by VA in 2002 and 2003, call into 
question the diagnosis of Reiter's syndrome and substitute a 
diagnosis of rheumatoid arthritis for the veteran's multiple 
joint disorder.  Notwithstanding this discrepancy, the Board 
finds that the confirmed diagnoses in the record are 
sufficient to reopen the veteran's claim for service 
connection for a multiple joint arthritis disorder, with the 
actual diagnosis to be confirmed by additional evaluations 
that will be ordered in the remand portion of this decision.  
For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In this case, the Board will presume that either the 
diagnosis of Reiter's syndrome or the diagnosis of rheumatoid 
arthritis is correct such that there is sufficient credible 
evidence to reopen the veteran's claims for service 
connection for a systemic multiple joint arthritic disease 
process.  As such, this aspect of the veteran's claim is 
granted.  


ORDER

New and material evidence having been submitted, the claims 
for service connection for rheumatoid arthritis and Reiter's 
syndrome are reopened and, to this extent the claims are 
granted.  




REMAND

Review of the record shows that there remains some question 
as to the actual diagnosis of the veteran's multiple joint 
disease.  VA medical records in 2000 and 2001 show a 
diagnosis of Reiter's syndrome, while an evaluation by VA in 
2003 questions this diagnosis and, rather, renders a 
diagnosis of rheumatoid arthritis.  This diversity of medical 
opinion must be resolved prior to appellate consideration.  
In addition, it is noted that a VA examiner indicated that 
there is a possibility that the veteran's right ankle 
disorder marked the first manifestation of the veteran's 
multiple joint arthritis disorder, while another VA physician 
renders an opinion that this is not the case.  The veteran, 
in his testimony at his hearing on appeal, has indicated that 
during service he had complaints of joint pain, other than 
his right ankle, and it has been asserted that no medical 
opinion has been rendered as to whether these complaints 
might have marked the early manifestation of his current 
disease, whatever the diagnosis.  Additionally, the Board 
notes that the medical records of the veteran's right ankle 
surgery, in 1977, indicated that possibility that some 
chronic inflammatory process might be involved.  In view of 
the later possible diagnosis of rheumatoid arthritis, the 
Board believes that an additional opinion is required.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
(if possible) the correct diagnosis of 
the veteran's multiple joint disease.  
The examiner should be requested to 
render an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's complaints of multiple 
joint pain in service marked the onset of 
the currently diagnosed illness.  All 
indicated studies should be performed.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should provide the rationale for all 
conclusions reached.  

2.  Thereafter, the RO should re-
adjudicate, on the merits, the issues on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC prior to returning the case 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



